Exhibit 10.7

 

FORM OF

FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This First Amendment to Securities Purchase Agreement (this “Amendment”) is
dated as of November [__], 2015 between Xenetic Biosciences, Inc., a Nevada
corporation (the “Company”), and the purchaser identified on the signature pages
hereto (the “Purchaser”).

 

WHEREAS, the Company and the Purchaser are parties to that certain Securities
Purchase Agreement, dated as of June 9, 2015 (as the same is being amended by
this Amendment, and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Securities Purchase
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Securities Purchase Agreement),
pursuant to which the Purchaser purchased from the Company a $3 million Ten
Percent (10%) Senior Secured Collateralized Convertible Promissory Note and the
Company issued to the Purchaser a Common Stock Purchase Warrant to purchase up
to 10 million shares of common stock of the Company, par value $0.01 per share.

 

WHEREAS, the Company, the Purchaser and AS Kevelt, a subsidiary of the
Purchaser, have entered into the Asset Purchase Agreement, pursuant to which the
Company will purchase certain assets of AS Kevelt and, as part of the
transactions contemplated thereby, Purchaser will purchase from the Company, in
installments, one or more additional Ten Percent (10%) Senior Secured
Collateralized Convertible Promissory Notes (the “New Note”) and the Company
will issue to the Purchaser one or more additional Common Stock Purchase
Warrants to purchase up to an aggregate 11,666,667 shares of common stock of the
Company, par value $0.01 per share (the “New Warrant”).

 

WHEREAS, the parties have agreed to amend certain provisions of the Securities
Purchase Agreement, to reflect the purchase of the New Note and the issuance of
the New Warrant.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.

Amendments

 

1.1          Amendments.

 

(a)          The definition of “Note”, “Registration Rights Agreement”,
“Security Agreement”, “Subsidiary Guarantee”, “Securities”, “Transaction
Documents” and “Warrant” in Section 1.1. of the Securities Purchase Agreement is
hereby deleted in its entirety and replaced with the following:

 

“Note” means the Original Note and the New Note.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchaser, in the form of Exhibit B
attached hereto, as such may be amended from time to time.

 



1

 

 

“Securities” means the Note, the Warrant, the Underlying Shares and the Parent
New Shares (as defined in the Asset Purchase Agreement).

 

“Security Agreement” means the Security Agreement, dated the date hereof, among
the Company and the Purchaser, in the form of Exhibit E attached hereto, as such
may be amended from time to time.

 

“Subsidiary Guarantee” means the Subsidiary Guarantee, dated the date hereof, by
each Subsidiary in favor of the Purchaser, in the form of Exhibit F attached
hereto, as such may be amended from time to time.

 

“Transaction Documents” means this Agreement, the Note, the Registration Rights
Agreement, the Security Agreement, the Subsidiary Guarantee, the Warrant, the
Asset Purchase Agreement, and all exhibits and schedules thereto and hereto and
any other documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Warrant” means the Original Warrant, the New Warrant and the Management
Warrants, provided however, no additional warrants shall be issuable pursuant to
Section 2.1 or 2.5 of the Securities Purchase Agreement with respect to the
Management Warrants.

 

(b)          The following definitions are hereby added to Section 1.1 of the
Securities Purchase Agreement in the appropriate alphabetical order:

 

“Additional Closing Date” means the date of this Amendment.

 

“Asset Purchase Agreement” means that certain Asset Purchase Agreement, dated as
of November [__], 2015, as amended, among AS Kevelt, OJSC Pharmsynthez, Xenetic
Biosciences, Inc. and Lipoxen Technologies, Ltd.

 

“Management Warrants” means the Common Stock Purchase Warrant, with a five (5)
year term and subject to cashless exercise, issued to certain members of
management of the Purchaser on the date of this Amendment, in the form of
Exhibit B attached to this Amendment, provided however, no additional warrants
shall be issuable pursuant to Section 2.1 or 2.5 of the Securities Purchase
Agreement with respect to the Management Warrants.

 

“New Note” means that certain Ten Percent (10%) Senior Secured Collateralized
Convertible Promissory Note or Notes issued by the Company, in installments, as
set forth on Schedule 1 hereto, in the form of Exhibit A attached to this
Amendment.

 

“New Warrant” means the Common Stock Purchase Warrant or Warrants, with a five
(5) year term and subject to cashless exercise, issued to the Purchaser on the
date of this Amendment, in the form of Exhibit B attached to this Amendment, and
any additional warrants issuable pursuant to Sections 2.1 of the Securities
Purchase Agreement or this Amendment or Section 2.5 of the Securities Purchase
Agreement, as applicable.

 



2

 

 

“Original Note” means that certain amended and restated Ten Percent (10%) Senior
Secured Collateralized Convertible Promissory Note issued by the Company to the
Purchaser on July 1, 2015, in the form of Exhibit C attached to this Amendment.

 

“Original Warrant” means that certain amended and restated Common Stock Purchase
Warrant, with a five (5) year term and subject to cashless exercise, issued to
the Purchaser on July 1, 2015, in the form of Exhibit D attached to this
Amendment, and any additional warrants issuable pursuant to Sections 2.1 or 2.5
of the Securities Purchase Agreement, as applicable.

 

(c)          Section 4.9 of the Securities Purchase Agreement is hereby amended
by deleting subsection (a) thereof and replacing it with “[reserved]”.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1          Purchase. The Purchaser will purchase such additional principal
amounts of New Notes as set forth on Schedule 1 hereto. Additionally, along with
each New Note, the Company shall issue to Purchaser a New Warrant to purchase a
number of shares of the Company’s common stock equal to 50% of the number of
shares issuable under the New Note as of the Additional Closing Date. The New
Warrant granted shall be in the form and on the terms as attached hereto as
Exhibit B. Further, on the Closing Date of the Asset Purchase Agreement, the
Company shall issue to Purchaser the Parent New Shares (as defined in the Asset
Purchase Agreement). In the event that a Purchaser’s New Note remains
outstanding as of the Outside Date (as defined in the Asset Purchase Agreement),
the Purchaser shall be granted an additional New Warrant to purchase an
additional number of shares of the Company’s common stock equal to 50% of the
number of shares issuable under the New Note as of the Additional Closing Date.
Further, the Company shall issue the Management Warrants in accordance with
Section 2.05 of the Asset Purchase Agreement. The Management Warrants granted
shall be in the form and on the terms as attached hereto as Exhibit C.

 

2.2          Closing. Concurrent with the execution of this Amendment, the
Company agrees to sell, and the Purchaser agrees to purchase, the Purchaser’s
Closing Subscription Amount as set forth on the signature page hereto executed
by the Purchaser. At the Closing, the Purchaser shall deliver to the Company,
via wire transfer or a certified check, immediately available funds equal to the
Purchaser’s Subscription Amount as set forth on the signature page hereto
executed by the Purchaser, and the Company shall deliver to the Purchaser its
New Note and New Warrant.

 

2.3          Reaffirmation.

 

(a)          This Amendment has been duly executed and delivered for the benefit
of or on behalf of each of the Company and the Purchaser and constitutes, in all
material respects, a legal, valid and binding obligation of each of the Company
and the Purchaser, enforceable against such party in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general.

 



3

 

 

(b)          After giving effect to this Amendment, the representations and
warranties contained in the Securities Purchase Agreement and the other
Transaction Documents are true and correct in all material respects.

 

(c)    Except as set forth expressly herein, all terms of the Securities
Purchase Agreement, as amended hereby, and the other Transaction Documents shall
be and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Company and the Purchaser.

 

 

(Signature Pages Follow)

 

 

 

 

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

XENETIC BIOSCIENCES, INC.

 

 

Address for Notice:

Xenetic Biosciences, Inc.

99 Hayden Avenue, Suite 230

Lexington, Mass. 02421

E-mail: s.maguire@xeneticbio.com

Attention: Scott Maguire, CEO

By:___________________________________

      Name: M. Scott Maguire

      Title: Chief Executive Officer

With a copy to (which shall not constitute notice):

Fax: 781-538-4327

 

Taft, Stettinius & Hollister LLP

111 E. Wacker Drive, Suite 2800

Chicago, IL 60601

Facsimile: 312-275-7569

E-mail: mgoldsmith@taftlaw.com

Attention: Mitchell D. Goldsmith, Esq.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 



5

 

 

[PURCHASER SIGNATURE PAGE TO AMENDMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

Name of Purchaser: OJSC “Pharmsynthez”

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory: Peter V. Kruglyakov

 

Title of Authorized Signatory: Chief Executive Officer

 

Email Address of Authorized Signatory: pkruglyakov@pharmsynthez.com

 

Facsimile Number of Authorized Signatory: 7 (812) 329 8089

 

Address for Notice to Purchaser: Office center “IT-Park”, 25 Liter ZH, Krasnogo
Kursanta ul.,

St. Petersburg , 197110 , Russia

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice): Office center “IT-Park”, 25 Liter ZH, Krasnogo Kursanta ul.,

St. Petersburg , 197110 , Russia

 

 

Subscription Amount/Principal Amount: US $[_],000,000

 

 

 

Individual Taxpayer Number: 7801075160

 



6

 

 

Schedule 1

 

Purchaser will purchase up to $3.5 million of New Notes based on the following
schedule:

 

1.Within five (5) Business days following the execution of the Asset Purchase
Agreement, Purchaser will purchase $1.5 million of New Notes.

 

2.Within five (5) Business days of written notice from the Company to Purchaser
(provided such notice shall be delivered on or after December 1, 2015) but no
later than December 31, 2015, Purchaser will purchase an additional $1 million
of New Notes.

 

3.Within five (5) Business days of written notice from the Company to Purchaser
(provided such notice shall be delivered on or after February 1, 2016) but no
later than February 28, 2016, Purchaser will purchase an additional $1 million
of New Notes.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



7

 

